Name: Commission Regulation (EEC) No 157/89 of 23 January 1989 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/8 Official Journal of the European Communities 24. 1 . 89 COMMISSION REGULATION (EEC) No 157/89 of 23 January 1989 on the supply of various lots of white sugar as food aid whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (*), as last amended by Regulation (EEC) No 2306/88 (*) ; whereas under that Regulation refunds and monetary compensatory amounts may not be granted on export levies and monetary compensatory amounts may not be charged on exports of C-sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organi ­ zations 372 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1989. 4 For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 177, 1 . 7. 1981 , p . 4. ( «) OJ No L 201 , 27. 7. 1988, p. 65. 24. 1 . 89 Official Journal of the European Communities No L 19/9 ANNEX I 1 . Operation Nos ('): 1254 to 1261 /88 2. Programme ; 1988 3. Recipient (7) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Zaire, Mozambique, Uganda, Chile, Brazil 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (*) (*) : white sugar of category 2 standard quality [Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )] meeting the requirements , set out in Article 3 (3) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 372 tonnes 9. Number of lots : one (A : 20 tonnes ; B : 100 tonnes ; C : 100 tonnes ; D : 80 tonnes ; E : 18 tonnes ; F : 1 8 tonnes ; G : 1 8 tonnes ; H : 1 8 tonnes). 10. Packaging and marking : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms f) ( ,s) A, B, C, D, E, F :( «)(' «)0 (12). Marking on bags (at least 5 cm high) : see Annex II 11 . Method of mobilization : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 (1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation (EEC) No 1107/88, (OJ No L 110, 29 . 4. 1988, p. 20) (' «) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  ¢ 17. Period for marking the goods available at the port of shipment : 1 . 3 . 1989 to 15. 3 . 1989 18. Deadline for the supply :  19. Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of die period allowed for submission of tenders : 7. 2. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 1 . 3 . 1989 to 15. 3 . 1989 - (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (") : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (") :  24. 1 . 89No L 19/10 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) The successful tenderer shall give the beneficiaries representatives at the time of delivery, a health certifi ­ cate. 0 The successful tenderer shall give the beneficiaries' representatives at the time of delivery, a certificate of origin. (?) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 0 Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The terminal handling charges, costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. O The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000BK Rotterdam. (I0) Shipment is to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls). (") The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. (12) The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (,3) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is not applicable . The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258 , 11 . 9. 1981 , p. 16) apply to exporta ­ tion of sugar supplied under this Regulation . (M) The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (I5) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 24. 1 . 89 Official Journal of the European Communities No L 19/11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) DeelhÃ veelheden (in ton) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en - el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 1 372 A : 20 Caritas B ZaÃ ¯re Action n0 1254/88 / Sucre / ZaÃ ¯re / Caritas Belgica / 80289 / Kinshasa via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B : 100 Caritas G MoÃ §ambique AcÃ §Ã £o n? 1255/88 / AÃ §Ã ºcar / MoÃ §ambique / Caritas AlemÃ £ / 80496 / Beira / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita C : 100 Caritas G MoÃ §ambique AcÃ §Ã £o n? 1256/88 / AÃ §Ã ºcar / MoÃ §ambique / Caritas AlemÃ £ / 80497 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita D : 80 Caritas G Uganda Action No 1257/88 / Sugar / Uganda / Caritas Germany / 80480 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution E : 18 SSP Uganda Action No 1258/88 / Sugar / Uganda / SSP / 81303 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution F : 18 ICR Uganda Action No 1259/88 / Sugar / Uganda / ICR / 84604 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution G : 18 DWH Chile AcciÃ ³n n0 1260/88 / AzÃ ºcar / Chile / DWH / 82802 / Santiago de Chile via Valparaiso / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita H : 18 DKW Brasil AcÃ §Ã £o n? 1261 /88 / AÃ §Ã ºcar / Brasil / DKW / 82340 / BÃ ©lem / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita